--------------------------------------------------------------------------------


Exhibit 10.1
 
RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT
Energizer Holdings, Inc. (“Company”), pursuant to its 2000 Incentive Stock Plan
(the “Plan”), grants to __________ (“Recipient”) a Restricted Stock Equivalent
Award of _____ restricted common stock equivalents (“Equivalents”). This Award
Agreement is subject to the provisions of the Plan and to the following terms
and conditions:
 
1. Vesting; Payment


Twenty-five percent of the Equivalents granted to Recipient will vest on October
9, 2009 (the “Anniversary Date”), an additional twenty-five percent will vest on
the date that the Company publicly releases earnings results for its 2009 fiscal
year (“the Announcement Date”) only if the Company’s CAGR, as defined below, for
the period from September 30, 2006 through September 30, 2009 (the “Measurement
Period”), equals or exceeds 10%, and the remaining fifty percent will vest in
its entirety on the Announcement Date only if the Company achieves CAGR for the
Measurement Period at or above 15%, with smaller percentages of that remaining
fifty percent vesting at each of the milestones indicated:


CAGR
% Vesting
11%
20%
12%
40%
13%
60%
14%
80%
15%
100%

 
Upon vesting, as described above, each vested Equivalent will convert, at that
time into one share of the Company’s $.01 par value Common Stock (“Common
Stock”), which will be issued to the Recipient. Any Equivalents which fail to
vest as of the Announcement Date will be forfeited and the Recipient will have
no further rights with respect thereto.


2. Additional Cash Payment


At the time of issuance of shares of Common Stock to Recipient, as described in
paragraph 1 above, Recipient will also receive an additional cash payment equal
to the amount of dividends, if any, which would have been paid on the shares of
Common Stock issued to him or her if the Recipient had actually acquired those
shares on the date or dates of crediting of his or her Equivalents. No interest
shall be included in the calculation of such additional cash payment.


3. Acceleration


Notwithstanding the provisions of paragraph 1 above, all Equivalents credited to
the Recipient will immediately vest, convert into shares of Common Stock and be
paid to the Recipient, his or her designated beneficiary, or his or her legal
representative, in accordance with the terms of the Plan, in the event of:
 

  (a) the Recipient’s death;

  (b) a declaration of Recipient’s total and permanent disability;

  (c) Recipient’s involuntary termination of employment, other than for cause;
or

 
(d)
a Change of Control of the Company.



4. Forfeiture


All rights in and to any and all Equivalents granted pursuant to this Award
Agreement, and to any shares of Common Stock into which they would convert,
which have not vested by the Announcement Date, as described in paragraph 1 of
this Award Agreement shall be forfeited. In addition, prior to that date, all
rights in and to any and all Equivalents granted pursuant to this Award
Agreement which have not vested in accordance with the terms hereof, and to any
shares of Common Stock into which they would convert, shall be forfeited upon
(i) the Recipient’s involuntary termination for cause; (ii) the Recipient’s
voluntary termination of employment; (iii) a determination by the Committee that
the recipient engaged in competition with the Company; or (iv) a determination
by the Committee that the recipient engaged in activity or conduct contrary to
the best interests of the Company, as described in the Plan.
 
5. Shareholder Rights; Adjustment of Equivalents


Recipient shall not be entitled, prior to the conversion of Equivalents into
shares of Common Stock, to any rights as a shareholder with respect to such
shares of Common Stock, including the right to vote, sell, pledge, transfer or
otherwise dispose of the shares. Recipient shall, however, have the right to
designate a beneficiary to receive such shares of Common Stock under this Award
Agreement, subject to the provisions of Section V of the Plan. The number of
Equivalents credited to Recipient may be adjusted, in the sole discretion of the
Nominating and Executive Compensation Committee of the Company’s Board of
Directors, in accordance with the provisions of Section VI(F) of the Plan.


6. Other
 
The Company reserves the right, as determined by the Committee, to convert this
Award Agreement to a substantially equivalent award and to make any other
modification it may consider necessary or advisable to comply with any
applicable law or governmental regulation, or to preserve the tax deductibility
of any payments hereunder.
 


7. Definitions:


Change of Control of the Company shall be deemed to occur when (i) a person, as
defined under the U.S. securities laws, acquires beneficial ownership of more
than fifty percent (50%) of the outstanding voting securities of the Company; or
(ii) the directors of the Company immediately before a business combination
between the Company and another entity, or a proxy contest for the election of
directors, shall, as a result thereof, cease to constitute a majority of the
Board of Directors of the Company (or a successor corporation of the Company).
Notwithstanding the above, however, a Change of Control which is approved in
advance by a majority of the Board of Directors of the Company shall not trigger
acceleration as described in paragraph 3 of this Award Agreement.


CAGR shall mean the Company’s compound annual growth in earnings per share for
the period from September 30, 2006 to September 30, 2009. For purposes of the
calculation of CAGR, the determination on annual earnings per share will be
based on all-inclusive GAAP results, adjusted only for certain unusual items:
 

·  
extraordinary dividends;

·  
stock split-ups; stock dividends or distributions;

·  
recapitalizations;

·  
any merger of the Company with another corporation;

·  
any consolidation of the Company and another corporation into another
corporation;

·  
any separation of the Company or its business units (including a spin-off or
other distribution of stock or property by the Company);

·  
any reorganization of the Company (whether or not such reorganization comes
within the definition of such term in Code Section 368);

·  
any partial or complete liquidation by the Company; or sale of all or
substantially all of the assets of the Company;

·  
unusual or non-recurring accounting impacts or changes in accounting standards
or treatment;

·  
unusual or non-recurring accounting treatments related to an acquisition by the
Company completed during the period of the award.



8. Effective Date


This Award Agreement shall be deemed to be effective as of the 9th day of
October, 2006.


ACKNOWLEDGED AND ACCEPTED:  ENERGIZER HOLDINGS, INC.




________________________________  By:_____________________________
Recipient       Ward M. Klein
Chief Executive Officer
 
Recipients:


W. Klein - 80,000 total equivalents
J. McClanathan - 20,000 total equivalents
J. Lynch - 20,000 total equivalents
D. Sescleifer - 16,000 total equivalents
D. Hatfield - 10,000 total equivalents
P. Conrad - 10,000 total equivalents
G. Stratmann - 12,000 total equivalents

